STATEMENT OF THE CASE.
GLEASON, J.
ad hoc. This is an action to recover from defendant, a married woman, a balance due on a promissory note signed by her, together with interest and attorney’s fees as stipulated in the act. The note was secured by a chattel mortgage on an automobile. Judgment was rendered in favor of plaintiff, and defendant appeals.
*141OPINION.
The defense in this case is founded on the theory that, notwithstanding the note was made by the defendant individually, and that the automobile was purchased in her name, as a matter of fact and to the knowledge of the plaintiff, she was purchasing the machine for the account of the community; that, therefore, it is a community obligation.
There is nothing whatever in the record to support the defense. On the contrary, the record shows conclusively that the' automobile was purchased for the defendant for her own account, and the note was signed by her in her individual capacity. The husband was no party to the transaction whatever. She and her separate estate are, therefore, bound.
The judgment is correct and is affirmed, appellant to pay all costs.